2020 IL 125483



                                                IN THE
                                      SUPREME COURT
                                                     OF
                               THE STATE OF ILLINOIS




                                           (Docket No. 125483)

     THE UNITED STATES OF AMERICA, Appellee, v. JEREMY GLISPIE, Appellant.


                                   Opinion filed September 24, 2020.



          JUSTICE THEIS delivered the judgment of the court, with opinion.

         Chief Justice Anne M. Burke and Justices Kilbride, Garman, Karmeier, Neville,
      and Michael J. Burke concurred in the judgment and opinion.



                                                 OPINION

¶1        The United States Court of Appeals for the Seventh Circuit certified the
      following question of law to this court: “Whether, and if so under what
      circumstances, the limited-authority doctrine[ 1] applies to [Illinois’s] residential

          1
            The limited authority doctrine provides that the “authority to enter a building for a specific
      lawful purpose is vitiated when the wrongdoer departs from that purpose and commits a felony or
      theft.” People v. Wilson, 155 Ill. 2d 374, 376 (1993).
     burglary statute, 720 ILCS 5/19-3.” We answer the certified question in the
     affirmative, holding that the limited authority doctrine applies to residential
     burglary by entry.


¶2                                    BACKGROUND

¶3       Jeremy Glispie has four prior convictions for residential burglary in Illinois,
     having pled guilty to knowingly and without authority entering into other people’s
     dwelling places to commit thefts. In January 2018, the government charged him
     with possessing a firearm as a felon in violation of 18 U.S.C. § 922(g) (2012).
     Glispie again pled guilty. Nonetheless, expecting the government to designate him
     as an armed career criminal based on the earlier convictions for residential burglary,
     Glispie reserved his right to challenge the designation.

¶4       The Armed Career Criminal Act of 1984 (Act) (18 U.S.C. § 924(e) (2012))
     increases the sentences of certain federal criminal defendants who have three prior
     convictions for a “violent felony.” Descamps v. United States, 570 U.S. 254, 257
     (2013). Burglary is among the crimes included in the definition of a violent felony.
     See 18 U.S.C. § 924(e)(2)(B)(ii) (2012). Although Congress did not define burglary
     in the Act, the United States Supreme Court has ruled that burglary means “the
     generic sense in which the term is now used in the criminal codes of most States.”
     Taylor v. United States, 495 U.S. 575, 598 (1990). Generic burglary, the Court
     explained, “contains at least the following elements: an unlawful or unprivileged
     entry into, or remaining in, a building or other structure, with intent to commit a
     crime.” Id.

¶5       A defendant’s conviction for burglary under state law qualifies as a violent
     felony under the Act when the elements of the state burglary statute are the same
     as, or narrower, than the elements of generic burglary. See Descamps, 570 U.S. at
     257. For instance, the Court concluded that, when a burglary statute “eliminat[ed]
     the requirement that the entry be unlawful,” the statute was broader than generic
     burglary. Taylor, 495 U.S. at 599; see also Descamps, 570 U.S. at 261 (a state
     statute that “ ‘defines “burglary” so broadly as to include shoplifting’ ” was broader
     than generic burglary (quoting Taylor, 495 U.S. at 591)).




                                             -2-
¶6       In this case, based on Seventh Circuit precedent, the district court determined
     that Illinois’s residential burglary statute was no broader than generic burglary.
     Accordingly, it ruled that Glispie’s prior convictions qualified as violent felonies
     under the Act. That ruling increased his sentencing range from a maximum of 10
     years in prison to a minimum of 15 years in prison (and a maximum of life). The
     district court sentenced Glispie to 15 years’ imprisonment.

¶7       On appeal, Glispie argued that the limited authority doctrine applied to the
     residential burglary statute, rendering it broader than generic burglary. Thus, he
     contended, his prior convictions did not qualify for purposes of the Act. The
     Seventh Circuit agreed with Glispie that, if the limited authority doctrine applied to
     the residential burglary statute, then his convictions would not constitute
     aggravating offenses. Recognizing that we had never ruled on the doctrine’s
     applicability to the residential burglary statute, the Seventh Circuit found that the
     issue was likely to arise frequently and to affect the administration of justice in both
     state and federal courts. See United States v. Glispie, 943 F.3d 358, 360 (7th Cir.
     2019). Accordingly, the Seventh Circuit certified a question of law to this court.
     We elected to answer it. See Ill. S. Ct. R. 20(a) (eff. Aug. 1, 1992).


¶8                                             ANALYSIS

¶9       At issue is whether the limited authority doctrine applies to the residential
     burglary statute. 2 To resolve this issue, we must examine the statutory language;
     accordingly, it presents a question of law that we review de novo. In re
     Christopher K., 217 Ill. 2d 348, 364 (2005). “When construing a statute, this court’s
     primary objective is to ascertain and give effect to the intent of the legislature.”
     Lakewood Nursing & Rehabilitation Center, LLC v. Department of Public Health,
     2019 IL 124019, ¶ 17. The plain language of the statute is the best indicator of
     legislative intent. La Salle Bank National Ass’n v. Cypress Creek 1, LP, 242 Ill. 2d
231, 237 (2011).


         2
          “A person commits residential burglary when he or she knowingly and without authority enters
     or knowingly and without authority remains within the dwelling place of another, or any part thereof,
     with the intent to commit therein a felony or theft. This offense includes the offense of burglary as
     defined in Section 19-1.” 720 ILCS 5/19-3(a) (West 2018).




                                                    -3-
¶ 10        Yet “a court will not read language in isolation; it will consider it in the context
       of the entire statute.” Carmichael v. Laborers’ & Retirement Board Employees’
       Annuity & Benefit Fund of Chicago, 2018 IL 122793, ¶ 35. In addition to the
       statutory language, it is proper to consider the reason for the law, the problem
       sought to be remedied, the goals to be achieved, and the consequences of construing
       the statute one way or another. Id. Further, when the legislature chooses not to
       amend a statute after judicial construction, we presume that it has acquiesced in this
       court’s construction of the statute and declaration of legislative intent. People v.
       Johnson, 2019 IL 123318, ¶ 14. “We assume not only that the General Assembly
       acts with full knowledge of previous judicial decisions, but also that its silence on
       this issue in the face of decisions consistent with those previous decisions indicates
       its acquiescence to them.” In re Marriage of Mathis, 2012 IL 113496, ¶ 25.

¶ 11       This court first applied the limited authority doctrine to Illinois’s burglary
       statute in People v. Weaver, 41 Ill. 2d 434 (1968). In Weaver, the defendant was
       convicted of burglary after he walked into an open laundromat, pried open a
       vending machine, and removed money from it. Id. at 435-36. On appeal, the
       defendant argued that, because the laundromat was open to the public at the time
       he was apprehended, his presence there was as consistent with his innocence as
       with his guilt of criminal intent at the time of his entry. Id. at 438.

¶ 12       This court observed that “a common-law breaking [was] no longer an essential
       element of the crime of burglary.” Id. We also noted that the text of the burglary
       statute required an entry that was both without authority and with the intent to
       commit a felony or theft. Id. at 439; see 720 ILCS 5/19-1(a) (West 2018) (“A person
       commits burglary when without authority he or she knowingly enters *** a building
       *** with intent to commit therein a felony or theft.”). Finding that the “authority to
       enter a business building, or other building open to the public, extends only to those
       who enter with a purpose consistent with the reason the building is open,” this court
       held that an entry with the intent to commit a theft was not “within the authority
       granted patrons of a laundromat.” Weaver, 41 Ill. 2d at 439.

¶ 13       Following Weaver, courts have consistently applied the limited authority
       doctrine to burglary by entry of business buildings. For instance, in People v. Blair,
       52 Ill. 2d 371, 374 (1972), we upheld the defendants’ convictions for burglary when
       they entered a car wash “with admitted intent to commit a theft.” Most recently, in




                                                 -4-
       Johnson, 2019 IL 123318, we reaffirmed the limited authority doctrine’s
       applicability to retail establishments. We observed that, if the “defendant had the
       intent to commit a theft when he entered the Walmart, then, under Weaver, it must
       necessarily follow that his entry was ‘without authority’ within the meaning of
       section 19-1(a) of the burglary statute.” Id. ¶ 19; see also People v. Gharrett, 2016
IL App (4th) 140315, ¶¶ 53-55 (citing Weaver in affirming the defendant’s burglary
       conviction for entering a private office within a public facility with the intent to
       commit theft); People ex rel. McLain v. Housewright, 9 Ill. App. 3d 803, 806 (1973)
       (“[I]t would be contrary to reason and ordinary human understanding to deduce that
       the business invitation extended by the owners of the supermarket to the public
       generally would include authority to enter for an unlawful purpose.”); but see
       People v. Bradford, 2016 IL 118674, ¶ 25 (declining to extend Weaver’s analysis
       to burglary by remaining).

¶ 14        We have also applied the limited authority doctrine to the home invasion statute.
       In part, that statute provides that “[a] person who is not a peace officer acting in the
       line of duty commits home invasion when without authority he or she knowingly
       enters the dwelling place of another when he or she knows or has reason to know
       that one or more persons is present” and “[u]ses force or threatens the imminent use
       of force upon any person or persons within the dwelling place.” 720 ILCS 5/19-
       6(a)(1) (West 2018). In People v. Peeples, 155 Ill. 2d 422, 487 (1993), we
       considered it “established that when a defendant comes to a private residence and
       is invited in by the occupant, the authorization to enter is limited.” We explained
       that criminal actions went beyond that limited authority. Id.

¶ 15       Shortly thereafter, we reiterated that “the limited-authority doctrine is
       applicable to private residences.” People v. Bush, 157 Ill. 2d 248, 253 (1993). We
       reasoned that, had the would-be thief informed the occupant of his or her criminal
       intentions, the thief would not have been allowed to enter the residence. Id. at 253-
       54. Accordingly, this court ruled that “[n]o individual who is granted access to a
       dwelling can be said to be an authorized entrant if he intends to commit criminal
       acts therein.” Id. at 253; see also People v. Hudson, 113 Ill. App. 3d 1041, 1045
       (1983) (holding that “without authority” has the same meaning under both the
       burglary and home invasion statutes).




                                                -5-
¶ 16       In relevant part, Illinois’s residential burglary statute similarly prohibits an
       entry into a building that is without authority. The initial version of the statute
       provided that a “person commits residential burglary who knowingly and without
       authority enters the dwelling place of another with the intent to commit therein a
       felony or theft.” Pub. Act 82-238, § 1 (eff. Jan 1, 1982). At the time of its enactment,
       the limited authority doctrine had been applied to the burglary statute for more than
       a decade. Thus, the General Assembly was aware of how we had construed the
       “without authority” language in the burglary statute, and it chose to replicate that
       language in the residential burglary statute. Indeed, as this court later observed, “the
       distinguishing feature between burglary and residential burglary is that to constitute
       the latter offense the structure entered as described in section 19-3 must be ‘the
       dwelling place of another.’ ” People v. Bales, 108 Ill. 2d 182, 189 (1985).

¶ 17       The General Assembly has amended the residential burglary statute multiple
       times over the years, yet it has retained the phrase “without authority.” The current
       version provides, in part: “A person commits residential burglary when he or she
       knowingly and without authority enters *** the dwelling place of another, or any
       part thereof, with the intent to commit therein a felony or theft.” 720 ILCS 5/19-
       3(a) (West 2018). Again, the legislature was cognizant of the fact that the term
       “without authority” in both the burglary and home invasion statutes incorporates
       the limited authority doctrine. See Mathis, 2012 IL 113496, ¶ 25. Therefore, the
       General Assembly’s decision to maintain the term demonstrates its intent for the
       limited authority doctrine to apply to the residential burglary statute, as it does to
       the burglary and home invasion statutes.

¶ 18       The rationale behind the limited authority doctrine applies firmly to residential
       burglary by entry. As we observed in Bush, 157 Ill. 2d at 253-54, no homeowner
       would authorize a person to enter her home if she knew that he intended to commit
       crimes. See also People v. Fisher, 83 Ill. App. 3d 619, 623 (1980) (applying the
       limited authority doctrine to burglary of an apartment after finding the logic of
       Weaver “equally applicable to the matter before us”). That observation is as true of
       residential burglary as it is of home invasion. Indeed, courts in Illinois have applied
       the limited authority doctrine to the residential burglary statute for more than 30
       years. See, e.g., People v. Walker, 191 Ill. App. 3d 382, 387 (1989) (upholding a
       conviction for residential burglary where the evidence established that the
       assailants entered with the intent to commit a robbery, and thus, their entry was




                                                -6-
       unauthorized); see also Illinois Pattern Jury Instructions, Criminal, No. 11.53A
       (approved Dec. 8, 2011) (titled “Unauthorized Entry—Limited Authority
       Doctrine—Home Invasion And Residential Burglary”) (“The defendant’s entry
       into a dwelling of another is ‘without authority’ if, at the time of entry into the
       dwelling, the defendant has an intent to commit a criminal act within the dwelling
       regardless of whether the defendant was initially invited into or received consent to
       enter the dwelling.”).

¶ 19       The Government raises several arguments against applying the limited
       authority doctrine to the residential burglary statute. Noting that burglary at
       common law required a breaking, the Government urges this court to construe the
       residential burglary statute based on the common-law understanding of the offense.
       However, as noted above, we recognized more than five decades ago that a
       common-law breaking was no longer an essential element of the crime of burglary.
       See Weaver, 41 Ill. 2d at 438. Consequently, the common-law understanding of
       burglary does not factor into our analysis today.

¶ 20       The Government further argues that applying the limited authority doctrine to
       the residential burglary statute would lead to absurd results. According to the
       Government, if the doctrine applies to residential burglary, then cotenants may be
       convicted of burglarizing their own homes. However, residential burglary occurs
       when a person who lacks authority enters the “dwelling place of another” with the
       intent to commit therein a felony or theft. (Emphasis added.) 720 ILCS 5/19-3(a)
       (West 2018). Therefore, the absurd results that the Government references could
       not transpire. Cf. People v. Taylor, 318 Ill. App. 3d 464, 473 (2000) (vacating the
       defendant’s conviction where he did not enter the “ ‘dwelling place of another’ ”).

¶ 21      Decades after the residential burglary statute was enacted, the General
       Assembly added the following provision:

          “A person commits residential burglary who falsely represents himself or
          herself, including but not limited to falsely representing himself or herself to be
          a representative of any unit of government or a construction,
          telecommunications, or utility company, for the purpose of gaining entry to the
          dwelling place of another, with the intent to commit therein a felony or theft or
          to facilitate the commission therein of a felony or theft by another.” Pub. Act
          96-1113, § 5 (eff. Jan. 1, 2011).



                                               -7-
       According to the Government, the General Assembly would have had no reason to
       add subsection (a-5) if the limited authority doctrine applies to the residential
       burglary statute because “the unauthorized-entry requirement under subsection (a)
       could be met merely by a finding of criminal intent at the time of entry.” Yet, as
       the Government itself recognizes, under subsection (a-5) a person also commits
       residential burglary when she falsely represents herself to help someone else enter
       the owner’s home to commit a felony or theft. 720 ILCS 5/19-3(a-5) (West 2018).
       Subsections (a) and (a-5) do not make the same conduct unlawful; therefore,
       applying the limited authority doctrine to residential burglary by entry as set forth
       in subsection (a) does not result in surplusage.

¶ 22      In sum, we hold that the limited authority doctrine applies to residential
       burglary by entry. The question of whether the doctrine applies to residential
       burglary by remaining is not before us, and thus, we decline to answer it.


¶ 23                                     CONCLUSION

¶ 24       For these reasons, we answer the certified question in the affirmative, holding
       that the limited authority doctrine applies to residential burglary by entry.


¶ 25      Certified question answered.




                                               -8-